Citation Nr: 1010720	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-16 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $7,763.00.  

(The issues concerning entitlement to service connection for 
a psychiatric disability; residuals of a head injury; and a 
gastrointestinal disability, to include as due to an 
undiagnosed illness, are the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at law


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from May 1988 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The record indicates that, in May 2006, the RO notified the 
Veteran that he had been overpaid VA Compensation and Pension 
benefits, resulting in a debt of $7,763.00.  The Veteran 
subsequently sought a waiver of recovery of that debt.  His 
application was denied in a September 2007 decision, and he 
filed a notice of disagreement with that decision in November 
2007.  A statement of the case was mailed to the Veteran in 
May 2008, and the Veteran's substantive appeal of this issue 
was received in June 2008.  

The Board observes that the claims file contains only 
photocopies of some of the pertinent documents, and that the 
Veteran's request for a waiver, reportedly received in July 
2007, is not in the file at all.  That latter document, in 
particular the date of its receipt by VA, is crucial for a 
determination as to the timeliness of his request, since that 
was the basis for the denial of a waiver.  Therefore, this 
issue must be remanded to obtain the originals of all 
relevant documents.  

Accordingly, the case is REMANDED for the following action:

The RO should associate with the claims 
file all original documents relevant to 
the Veteran's application for a waiver of 
recovery of an overpayment, in particular 
the Veteran's request for a waiver that 
was reportedly received in July 2007.  
Then, return the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


